489 F.2d 284
UNITED STATES of America, Plaintiff-Appellee,v.Oliver Kent TAYLOR, Defendant-Appellant.No. 73-2071 Summary Calendar.**Rule 18, 5 Cir., see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
Dec. 20, 1973.

Firnist J. Alexander, Jr., Jackson, Miss., court appointed for defendant-appellant.
Robert Hauberg, U.S. Atty., Daniel E. Lynn, Asst. U.S. Atty., Jackson, Miss., for plaintiff-appellee.
Before BELL, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
This is an appeal from a conviction on an indictment charging appellant with having given a false name and address in purchasing a firearm. 18 U.S.C.A. 922(a)6 and 924(a).  The evidence was sufficient to warrant the conviction.  There was no variance between the indictment and the proof.  There was no error in admitting the identification testimony of the seller of the firearm.  There was no error in the charge to the jury as claimed nor in the procedure followed in reviewing the proposed charge.


2
Affirmed.